Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 04-1961

                             SAMUEL JONES,

                        Plaintiff, Appellant,

                                     v.

               BOSTON HOUSING AUTHORITY, ET AL.,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Reginald C. Lindsay, U.S. District Judge]


                                  Before

                       Selya, Lynch and Lipez,
                           Circuit Judges.



     Samuel Jones on brief pro se.
     Jay S. Koplove on brief for                appellee,      Boston   Housing
Authority.



                           January 31, 2005
          Per Curiam.   After allowing this pro se appellant to

proceed in forma pauperis and giving him an opportunity to be

heard, the district court dismissed the complaint, which sought

to   reopen   a   different   litigation.       28   U.S.C.   §

1915(e)(2)(B)(ii) (allowing district court to dismiss an in

forma pauperis complaint failing to state a claim "at any

time).   After careful review of the record and appellate

briefs, we affirm, essentially for the reasons given by the

court in its orders dated November 28, 2003 and June 18, 2004.

          Affirmed.




                              -2-